The respective attorneys for the parties to this appeal from an order of the Supreme Court, Queens County, entered November 3, 1975, have agreed, by stipulation dated December 19, 1975, after a conference held in this court before Mr. Justice Gittleson on said date, that the order be modified by reducing the award of counsel fee contained therein from $2,700 to $1,000 and that, as so modified, the order be affirmed. In accordance with the foregoing, the order is modified as above set forth and, as so modified, the order is affirmed, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.